DETAILED ACTION
Claims 1-13 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on Feb 18, 2021 has been entered and considered by the examiner. By the amendment, claim 1 and 13 are amended.

                                                                Response to Arguments
4.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 
5.            Following Applicants arguments, the 103 rejection of the claims is Maintained. 

Response to 35 USC 101 arguments

6.           Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant arguments see page 8-11

Claim 1, treated here as representative, does not recite an abstract idea that falls into the enumerated grouping of “Certain Methods of Organizing Human Activity,” at least because the claim recites limitations that cannot practically be performed in the human mind. For example, as clarified, 

/a/ receiving a first time step;
/b/ receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data being applicable to said simulation period and comprising a flow condition for die at least one well connected to the reservoir;
/c/ selecting data corresponding to the control data and that is applicable to the first time step;
/d/ determining at least one quality value based on the selected data;
/e/ if a quality criterion is not met based on the quality value, determining a second time step within the first time step and reiterating steps /c/ to /e/ with the second time step as the first time step; and 
/f/ if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step necessarily require computer system integration, as well as database calls and database data analysis. The system of claim 1 cannot practically be performed in the human mind. Therefore, amended claim 1 [and amended claim 13] is not directed to an abstract idea under Step 2A Prong One.
Even assuming, arguendo, an abstract idea is presented in amended claim 1, the claim recites an improvement to reservoir flow simulations. In particular, amended claim 1 recites an improvement to the modelling of flows within a reservoir for the optimization of oil/gas production. “There is thus a need to provide a time stepping to take into account a quality criterion for the simulation. Indeed, improving the simulation (e.g. the simulated pressure frequency content) is of particular importance for inverting the static model based upon a comparison between simulated and observed flows in well or reservoir observations (history matching) and for representing transient effects in well and flow lines’' [Par 0021 and thus includes a practical application of any purported abstract idea under Alice Step 2A Prong Two.
A claim can integrate an abstract idea into a practical application where it recites an improvement to the functioning of a computer or any other technology or technical field. (MPEP § 2106.04(d)(1).) The 
Thus, amended claim 1 does not describe an abstract idea. The control data according to new claim 1 are derived from real data gathered from at least one well connected to a reservoir. Furthermore, the method according to new claim 1 is computer-implemented. Based on the “2019 Revised Patent Subject Matter Eligibility Guidance”, the present application is eligible to become a patent. Contrary to the disclosure of Alice Corp., present claim 1 is not only limiting an abstract idea to a computer environment by simply performing an idea via a computer. On the contrary, the present disclosure goes much further by providing a method for optimizing a modeling of flows within a reservoir for optimization of oil/gas production based on real data gathered from at least one well connected to the reservoir.

Examiner response
The Examiner respectfully traverses Applicants’ argument. Examiner found all the steps is the mental process and can be performed using the computer tool so there is no technological improvement. The computer tool can be used to perform the steps for optimizing the oilfield operations. 
Under the step 2A Prong 2 analysis, examiner found no additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components is recited as performing generic computer functions that are well-understood, routine and conventional activities, and amount to no more than implementing the abstract 

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. Time stepping and determining the quality value to take into account a quality criterion for the simulation does not reflect in improving the performance of a computer or any other technology in oilfield operation. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Neither the claim nor the specification perform the specific way of performing computer system integration, as well as database calls and database data analysis.  All the steps are described are merely adding generic computer components to 
Even though the disclosed invention is described in the specification para 0034 as improving reservoir flow simulations, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.
  
Response to the prior art rejection

6.        Regarding applicant arguments 
Applicant respectfully traverses. Al-Turki discloses a method to enhance hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs. The Examiner recognizes that Al-Turki does not disclose steps /a/ and /b/ of claim 1. In addition, as explained hereafter, Al-Turki does not disclose several additional features of claim 1. Al-Turki does not disclose the following feature of claim 1:
/c/ selecting data corresponding to the control data and that is applicable to the first time step; (emphasis added)
Since Al-Turki does not disclose receiving a first time step according to step /a/, or receiving control data according to step /b/ (which is both recognized by the Examiner), Al-Turki neither discloses selecting data corresponding to the mentioned control data and that is applicable to the mentioned first time step.


Examiner response
Examiner respectfully transverses and cited the para of Al-Turki See para 61, 87, 88, 98 and figs. 5-6.  Al-Turki discloses the selecting the values of one or more threshold variables. Examiner consider values as the data of one or more threshold variables and the corresponding control data as the data from threshold variables such as reservoir pressure, fluid production or injection rates, fluid cumulative production, and injection for the simulation run. And outputting the simulation data 203 that is applicable to the first step (step 203 fig 5) during the simulation run 202.

Applicant arguments
Additionally, Al-Turki does not disclose the following feature of claim 1:
/d/ determining at least one quality value based on the selected data; (emphasis added) Al-Turki discloses in a general way an improvement of quality of hydrocarbon reservoir simulation models (PAR 66: “improve the quality of a hydrocarbon reservoir simulation model”). Al-Turki further discloses in PAR66 a simulation error measurement based on a comparison of different simulations. However, this does not correspond to the determination of a quality value, in particular not to the determination of a quality value based on the selected data, as described by step /d/ of claim 1.

Examiner response
According to the page number 6 line 1-10 of the instant application it says “By converting the control data or the selected data to the bottom hole of the well, the control data may be more relevant for the core simulation, as the core simulation manipulates data directly in the reservoir conditions, close to the bottom hole conditions of the well: as the error/quality may be expressed in the bottom hole condition, the accuracy may be better represented in the bottom hole conditions close to the reservoir conditions”. See also ¶ 66 and fig 5 element 206- Al- Turki discloses the a simulation error measurement for the hydrocarbon field can be determined based on the comparison of the one or more simulation data values of the simulation data set associated with the history-matching simulation run after the time step and one or more of the plurality of actual measured reservoir characteristic values for the respective each of the plurality of hydrocarbon reservoirs. Claim does not include the quality values features. Examiner consider the quality value determined by the simulation error measurement 206 by comparison. The quality value is the calculated value obtained by using simulation error measurement 206. 

Applicant arguments
Al-Turki does not disclose the following feature of claim 1:
/e/ if a quality criterion is not met based on the quality value, determining a second time step within the first time step and reiterating steps /c/ to /e/ with the second time step as the first time step; (emphasis added)
Al-Turki discloses in PAR 98 “calculating 206 a simulation error measurement for the hydrocarbon field at the time step then determining 209 whether the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance”. Assuming that the excess of a predetermined simulation run termination error tolerance as disclosed by Al-Turki might be considered as a quality criterion, then this quality criterion would still not be based on a quality value. Furthermore, as explained above, Al-Turki does not disclose a first time step as described by claim 1. None of the 

Examiner response
According to the figure 5 and para 98. Element 209 shows the quality criterion result. Thus, the examiner consider the quality criterion is not met when the calculated simulation error measurement that is the quality value for the hydrocarbon field does not exceeds a predetermined simulation run termination error tolerance. And reiterating the steps of c to e with the second step corresponds to starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.


Applicant arguments
Al-Turki does not disclose the following feature of claim 1: 
/f/ if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step, (emphasis added)
Paragraph 98 of Al-Turki cited by the Examiner generally discloses the termination of the simulation run under given conditions. As previously explained, no quality value or first time step are disclosed by Al-Turki. Al-Turki does neither disclose performing a modeling of flows within a reservoir if a quality criterion is met.

Examiner response
According to the figure 5 and para 98, examiner consider the quality criterion is met when the calculated simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance. Examiner consider the terminating stage of a termination solution run corresponds to first time step since it is not moving to next time step. 


Applicant arguments
The Examiner next looks to Hinkley, stating it discloses a method for forecasting a time to complete a simulation of a reservoir simulation model. According to the Examiner, Hinkley would disclose steps /a/ and /b/ of claim 1. The Applicant respectfully disagrees, as explained hereafter.
Hinkley does not disclose the following feature of claim 1:
/a/ receiving a first time step;
According to the Examiner, this feature would be disclosed by PAR 48, 66 or table 1 of Hinkley. The Applicant respectfully disagrees. PARs 48, 66 or table 1 disclose employing a plurality of time steps. PAR 48 discloses: “the reservoir simulator produces an evolving state-of-the reservoir by advancing though time in discrete time intervals called timesteps”. However, Hinkley does not disclose the reception of a (single) timestep according to claim 1.

Examiner response
Neither the claim nor the specification shows the particular way of receiving the time steps in the simulation run. As Hinkley discloses in para 32 says - process for running a simulation of a reservoir simulation model and forecasting a time to complete the simulation. At step 300, the processor 110 can run a simulation of a reservoir simulation model for a predetermined period of time associated with a computation step of the simulation. The computation step can be associated with a timestep of the simulation, one or more iterations of the simulation. Examiner consider timestep is determined by the reservoir simulator in the simulation run. Table 1 is the reception associated with the timestep. 

Applicant arguments
Hinkley does not disclose the following feature of claim 1:
/b/ receiving a control data  as derived from real data gathered from at least one well connected to the reservoir, the control data being applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir;
According to the Examiner, this feature would be disclosed by PAR 20, 26. The Applicant disagrees. PAR 20 discloses: “receive input data, such as data used to generate a reservoir model”. However, none of the cited paragraphs discloses a flow condition or any other kind of condition being part of the received input data. The general reception of data according to Hinkley cannot be considered to anticipate step /b/ of claim 1.

Examiner response
Examiner respectfully transverses and cited the para (see  ¶ 20 - The modules(reservoir) can receive input data, such as data used to generate a reservoir model, simulate a reservoir model, forecast a time to complete a simulation of a reservoir model, or any other type of data, from the memory 115, ROM 120, RAM 135, storage device 130, from another local source, from input device 145, or from one or more remote sources (e.g., via the communication interfaces 140). See ¶ 26-FIG. 2 illustrates an example process for generating a reservoir simulation model and estimating a time to complete a simulation. At step 200, the processor 110 can determine one or more characteristics associated with an oil or gas field. The oil or gas field can include one or more of a reservoir, a well, and a surface facility. The determined characteristics can be based on data input or selected by a user, such as through one or more input device 145. The characteristics can also be based on data stored in local or remote databases and storage mediums. The data can include, for example, physical properties, material properties, geometrical properties, geological data, fluid data, fracture data, treatment data, and any other data necessary to define one or more reservoir, wellbore, surface facilities, and the surrounding region. The data can be obtained, for example, from measurements performed using equipment or sensors at an oil or gas field drill site, from geological studies or theoretical calculations, from databases stored in local and remote storage sources, and the like. Examiner consider the reservoir simulator module 132 receive the input 




Claim Rejections - 35 USC §101
7.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.        Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
Federal Register / Vol. 79, No. 241 / Tuesday, December 16, 2014 / Rules and Regulations
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-11 are directed to method or process, which falls on the one of the statutory category.
Claim: 12 recites “non-transitory computer readable medium storing a program”. This is the manufacture and fall into one of the statutory categories of invention.
Claim: 13 recites a device or machine, which fall into one of the statutory categories of invention.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites: 
selecting data corresponding to the control data and that is applicable to the first time step; 
determining at least one quality value based on the selected data; if a quality criterion is not met based on the quality value, determining a second time step within the first time step and reiterating steps c to e with the second time step as the first time step;
if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of 
receiving a first time step; 
receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data related to first time step and control data related to flow condition), and amounts to mere data gathering. (See MPEP 2106.05(g)) A method for optimizing a modeling of flows within a reservoir for optimization of oil/gas production, said modeling comprising a determination of a time step within, a simulation period is generally linking the use of a judicial exception to a particular technological environment or field of use in hydrocarbon production. Thus, the claims 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
receiving a first time step; 
receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data related to first time step and control data related to flow condition), and amounts to mere data gathering. (See MPEP 2106.05(g)). A method for optimizing a modeling of flows within a reservoir for optimization of oil/gas production, said modeling comprising a determination of a time step within, a simulation period is generally linking the use of a judicial exception to a particular technological environment or field of use in hydrocarbon production (See MPEP 2106.05(h)). Thus, the claim 1 is not patent eligible.


Claim 2 further recites wherein the determination of the quality value comprises a determination of a root mean square error of the selected data. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 2 is directed to the abstract idea. 
Claim 2 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 further recites wherein the determination of the quality value comprises a determination of a mean absolute error of the selected data. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 3 is directed to the abstract idea. 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the determination of the quality value comprises a determination of a mean frequency of a frequency transform of the selected data. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas.  Thus, claim 4 is directed to the abstract idea. 
Claim 4 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 recites wherein the quality criterion is not met if the quality value is greater than a predetermined value. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Claim 5 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible.


Claim 6 further recites 
receiving a pressure and a temperature values for a bottom hole of said at least one well connected to the reservoir; (These limitation is recited at a high level of generality (i.e., as a general means of receiving pressure and temperature data), and amounts to mere data gathering and was found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g))
converting the selected data based on said received pressure and temperature values; wherein the converted data is used for the determination of step d. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.)
Claims 6 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 



Claim 7 further recites wherein the determination of the quality value comprises a binarization of at least the selected data. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 7 is directed to the abstract idea. 
Claim 7 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 further recites wherein the simulation period is determined to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a. null flow condition. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 8 is directed to the abstract idea. 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 9 further recites wherein the simulation period is split into a plurality of simulation periods to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a null, flow condition. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 9 is directed to the abstract idea. 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 10 further recites wherein the determination of the quality value comprises a determination of a respective quality sub-value for each of the wells, the quality value being determined, based on a weighted sum of the respective quality sub-values. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. And the claim does not include any additional elements that integrate 


Claim 11 further recites wherein respective weights of the weighted sum are functions of a flow of each well during the first time step or the simulation period. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Claims 11 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 12 further recites a non -transitory computer readable storage medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out the steps of claim 1 when the computer program is run by the data-processing device. The additional elements of a non-transitory computer readable medium and data processing unit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) The claim does not include any additional elements that integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Regarding claim 13
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 13 recites: 
a first circuit for executing an action of selecting data corresponding to the control data and that is applicable to the first time step; 
a second circuit for executing an action of determining at least one quality value based on the selected data; 
a third circuit for, if a quality criterion is not met based on the: quality value, executing an action of determining a second time step within- the first time step and for controlling the first circuit, the second circuit, the third circuit to execute their actions with the second time step as the first time step and
a fourth circuit for, if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components such as first circuit, second circuit, third circuit and fourth circuit. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components such as first circuit, second circuit, third circuit and fourth circuit, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 13 recites the additional elements of 
an interface for receiving a first time step; 
an interface for receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data related to first time step and control data related to flow condition), and amounts to mere data gathering. (See MPEP 2106.05(g)). The additional elements of interface, first circuit, second circuit, third circuit and fourth circuit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) A device for optimizing a modeling of flows within a reservoir for optimization of oil/gas production, said modeling comprising a determination of a time step within a simulation period is generally linking the use of a judicial exception to a particular technological environment or field of use in hydrocarbon production. Thus, the claims 13 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
an interface for receiving a first time step; 
an interface for receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data related to first time step and control data related to flow condition), and amounts to mere data gathering. (See MPEP 2106.05(g)). The additional elements of interface, first circuit, second circuit, third circuit and fourth circuit which are recited at a high-level of generality and amounts 


Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



11.           Claims 1, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of HINKLEY et al., (PUB NO: US 20180218098 A1), hereinafter HINKLEY.

Regarding claim 1
Al-Turki teaches a method for optimizing a modeling of flows within a reservoir for optimization of oil/gas production (See ¶ 002-the invention relate to hydrocarbon reservoir production and non-transitory computer-readable medium having computer program stored therein to enhance hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs. See also ¶ 006- Hydrocarbon reservoir simulation may include at least two important types of simulations of fluid flow in a hydrocarbon reservoir: (1) history-matching simulations and (2) prediction (or predictive) simulations. History-matching simulations may serve to validate a model of the subject hydrocarbon reservoir by producing a variety of simulated hydrocarbon fluid flow data), said modeling comprising a determination of a time step within, a simulation period ( ¶ 19-Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period, and each respective preselected time period can include one or more time step), the method comprising:

c.        selecting data corresponding to the control data and that is applicable to the first time step;(see fig 5-6 and ¶ 61-Threshold variables can include different types of variables that can have different characteristics from one another. Threshold variables can also be associated with, for example, reservoir pressure, fluid production or injection rates, fluid cumulative production, and injection. A reservoir engineer, for instance, can select values of one or more threshold variables 119. For example, values of one or more threshold variables 119 can be directly or indirectly related to one or more goals (including, in some instances, one or more objective functions) of a hydrocarbon reservoir simulation study. See ¶ 87-88 -An engineer can then use the engineer's knowledge of the uncertainty in a hydrocarbon reservoir simulation model to select values of one or more threshold variables 119 for use in prediction simulations. Each of the plurality of history-matching simulation runs also can be configured to output 203 a simulation data set responsive to operation of the respective history-matching simulation run after each of the one or more time steps. Each simulation data set can include, for example, one or more simulation data values.  See also ¶ 98- a method related to history matching can include, for example, receiving 201 preselected values of one or more threshold variables, initiating 202 a simulation run, and outputting 203 a simulation data set of a simulation run at a time step, as illustrated in FIG. 5 and FIG. 6 )

Examiner note: Al-Turki discloses the selecting the values of one or more threshold variables. Examiner consider values as the data of one or more threshold variables and the corresponding control data as the data from threshold variables such as reservoir pressure, fluid production or injection rates, fluid cumulative production, and injection for the simulation run. And outputting the simulation data 203 that is applicable to the first step (step 203 fig 5) during the simulation run 202.


d.        determining at least one quality value based on the selected data; (see ¶ 6- Higher quality hydrocarbon reservoir simulation models may be desirable because they may produce more accurate 

Examiner note: Examiner consider the quality value is determined by the simulation error measurement 206 by comparison. The quality value is the calculated value obtained by using simulation error measurement 206.

e.	if a quality criterion is not met based on the quality value, determining a second time step within the first time step and reiterating steps c to e with the second time step as the first time step; (see fig 5 and ¶ 98- calculating 206 a simulation error measurement for the hydrocarbon field at the time step then determining 209 whether the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance, as illustrated. If the simulation error measurement for the hydrocarbon field does not exceed a predetermined simulation run termination error tolerance 209, a method can include starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.) 

Examiner note: According to the figure 5 and para 98. Element 209 shows the quality criterion result. Thus, the examiner consider the quality criterion is not met when the calculated simulation error measurement that is the quality value for the hydrocarbon field does not exceeds a predetermined simulation run termination error tolerance. And reiterating the steps of c to e with the second step corresponds to starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.
and

f.	if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step. (See ¶ 98 and fig 5-6-If the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance 209, a method can include terminating 210 the simulation run. After terminating a simulation run 210, a method can then include storing 212 data representative of a terminating state of a terminated simulation run)

Examiner note: Under the broadest reasonable sense examiner consider higher the simulation error measurement, lower the quality value and vice-versa. Thus, the examiner consider the quality criterion is met when the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance. Examiner consider the terminating stage of a termination solution run corresponds to first time step since it is not moving to next time step. 


However Al-Turki does not teach 
a.  receiving a first time step;
b. receiving a control data applicable to said simulation period and comprising a flow condition for at least one well connected to the reservoir;

In the related field of invention, HINKLEY teaches 
a.    receving a first time step;(see    ¶ 32, ¶ 48 and table 1 and  ¶ 66 it may be assumed that at the timestep for which the simulation process is being predicted by the function stochastic Prediction)

    PNG
    media_image2.png
    674
    699
    media_image2.png
    Greyscale


Examiner note: Neither the claim nor the specification shows the particular way of receiving the time steps in the simulation run. As Hinkley discloses in para 32 says - process for running a simulation of a reservoir simulation model and forecasting a time to complete the simulation. At step 300, the processor 110 can run a simulation of a reservoir simulation model for a predetermined period of time associated with a computation step of the simulation. The computation step can be associated with a timestep of the simulation, one or more iterations of the simulation. Examiner consider timestep is determined by the reservoir simulator in the simulation run. Table 1 is the reception associated with the timestep. 


b.          receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; (see  ¶ 20 - The modules(reservoir) can receive input data, such as data used to generate a reservoir model, simulate a reservoir model, forecast a time to complete a simulation of a reservoir model, or any other type of data, from the memory 115, ROM 120, RAM 135, storage device 130, from another local source, from input device 145, or from one or more remote sources (e.g., via the communication interfaces 140). See ¶ 26-FIG. 2 illustrates an example process for generating a reservoir simulation model and estimating a time to complete a simulation. At step 200, the processor 110 can determine one or more characteristics associated with an oil or gas field. The oil or gas field can include one or more of a reservoir, a well, and a surface facility. The determined characteristics can be based on data input or selected by a user, such as through one or more input device 145. The characteristics can also be based on data stored in local or remote databases and storage mediums. The data can include, for example, physical properties, material properties, geometrical properties, geological data, fluid data, fracture data, treatment data, and any other data necessary to define one or more reservoir, wellbore, surface facilities, and the surrounding region. The data can be obtained, for example, from measurements performed using equipment or sensors at an oil or gas field drill site, from geological studies or theoretical calculations, from databases stored in local and remote storage sources, and the like.
Examiner note: Examiner consider the reservoir simulator module 132 receive the input data through one or more input device 145 for forecasting a time to complete a simulation of a reservoir model. [Corresponds to the control data applicable to said simulation period]. The data such as fluid data and any other data necessary to define one or more reservoir, wellbore, surface facilities, and the surrounding region corresponds to the flow condition data obtained through measurement.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki to include receiving a first time step and receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir as taught by HINKLEY in the system of Al-Turki for forecasting a time to complete the simulation of a reservoir model that would be advantageous for allocating computer resources and planning reservoir engineering analysis and activities. (See ¶ 002-003)

Regarding claim 13
Al-Turki teaches a device for optimizing a modeling of flows within a reservoir for optimization of oil/gas production (See ¶ 002-the invention relate to hydrocarbon reservoir production and non-transitory computer-readable medium having computer program stored therein to enhance hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs. See also ¶ 006- Hydrocarbon reservoir simulation may include at least two important types of simulations of fluid flow in a hydrocarbon reservoir: (1) history-matching simulations and (2) prediction (or predictive) simulations. History-matching simulations may serve to validate a model of the subject hydrocarbon reservoir by producing a variety of simulated hydrocarbon fluid flow data), said modeling comprising a determination of a time step within, a simulation period (¶ 19-Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period, and each respective preselected time period can include one or more time step), the method comprising:

c.        a first circuit for executing an action of selecting data corresponding to the control data and that is applicable to the first time step;(see fig 5-6 and ¶ 61-Threshold variables can include different types of variables that can have different characteristics from one another. Threshold variables can also be associated with, for example, reservoir pressure, fluid production or injection rates, fluid cumulative production, and injection. A reservoir engineer, for instance, can select values of one or more threshold variables 119. For example, values of one or more threshold variables 119 can be directly or indirectly related to one or more goals (including, in some instances, one or more objective functions) of a hydrocarbon reservoir simulation study. See ¶ 87-88 -An engineer can then use the engineer's knowledge of the uncertainty in a hydrocarbon reservoir simulation model to select values of one or more threshold variables 119 for use in prediction simulations. Each of the plurality of history-matching simulation runs also can be configured to output 203 a simulation data set responsive to operation of the respective history-matching simulation run after each of the one or more time steps. Each simulation data set can include, for example, one or more simulation data values. See ¶ 98- a method related to history matching can include, for example, receiving 201 preselected values of one or more threshold variables, initiating 202 a simulation run, and outputting 203 a simulation data set of a simulation run at a time step, as illustrated in FIG. 5 and FIG. 6 )

Examiner note: Al-Turki discloses the selecting the values of one or more threshold variables. Examiner consider values as the data of one or more threshold variables and the corresponding control data as the data from threshold variables such as reservoir pressure, fluid production or injection rates, fluid cumulative production, and injection for the simulation run. And outputting the simulation data 203 that is applicable to the first step (step 203 fig 5) during the simulation run 202. Examiner consider the circuit is a generic computer component. 


d.        a second circuit for executing an action of determining at least one quality value based on the selected data; (see ¶ 6- Higher quality hydrocarbon reservoir simulation models may be desirable because they may produce more accurate predictions. Notably, history-matching simulations may affect prediction simulations, though, because history-matching simulations may be used to improve the quality of a hydrocarbon reservoir simulation model later used for prediction simulations. Consequently, history matching may be an important part of hydrocarbon reservoir simulation. See also ¶ 66 and fig 5 element 206- a simulation error measurement for the hydrocarbon field for a history-matching simulation run after a time step can be determined responsive to a comparison of (1) the one or more simulation data values of the simulation data set associated with the history-matching simulation run after the time step and (2) one or more of the plurality of actual measured reservoir characteristic values 103 for the respective each of the plurality of hydrocarbon reservoirs.)

Examiner note: Examiner consider the quality value is determined by the simulation error measurement 206 by comparison. The quality value is the calculated value obtained by using simulation error measurement 206. 

e.   a third circuit for, if a quality criterion is not met based on the quality value, executing an action of determining a second time step within the first time step and for controlling the first circuit, the second circuit and the third circuit to execute their actions with the second time step as the first time step; (see fig 5 and  ¶ 98- calculating 206 a simulation error measurement for the hydrocarbon field at the time step then determining 209 whether the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance, as illustrated. If the simulation error measurement for the hydrocarbon field does not exceed a predetermined simulation run termination error tolerance 209, a method can include starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.) 

Examiner note: According to the figure 5 and para 98. Element 209 shows the quality criterion result. Thus, the examiner consider the quality criterion is not met when the calculated simulation error measurement that is the quality value for the hydrocarbon field does not exceeds a predetermined simulation run termination error tolerance. And reiterating the steps of c to e with the second step corresponds to starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step

and

f.	if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step. (see ¶ 98 and fig 5-6-If the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance 209, a method can include terminating 210 the simulation run. After terminating a simulation run 210, a method can then include storing 212 data representative of a terminating state of a terminated simulation run)

Examiner note: Under the broadest reasonable sense examiner consider higher the simulation error measurement, lower the quality value and vice-versa. Thus, the examiner consider the quality criterion is met when the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance. Examiner consider the terminating stage of a termination solution run corresponds to first time step since it is not moving to next time step. 
However Al-Turki does not teach 
a. an interface for receiving a first time step;


In the related field of invention, HINKLEY teaches 
a.    an interface for receiving a first time step;(see ¶ 32, ¶ 48 and table 1 and  ¶ 66 it may be assumed that at the timestep for which the simulation process is being predicted by the function stochastic Prediction)

    PNG
    media_image2.png
    674
    699
    media_image2.png
    Greyscale


Examiner note: Neither the claim nor the specification shows the particular way of receiving the time steps in the simulation run. As Hinkley discloses in para 32 says - process for running a simulation of a reservoir simulation model and forecasting a time to complete the simulation. At step 300, the processor 110 can run a simulation of a reservoir simulation model for a predetermined period of time associated with a computation step of the simulation. The computation step can be associated with a timestep of the simulation, one or more iterations of the simulation. Examiner consider timestep is determined by the reservoir simulator in the simulation run. Table 1 is the reception associated with the timestep. 

b.         an interface for receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; (see  ¶ 20 - The modules(reservoir) can receive input data, such as data used to generate a reservoir model, simulate a reservoir model, forecast a time to complete a simulation of a reservoir model, or any other type of data, from the memory 115, ROM 120, RAM 135, storage device 130, from another local source, from input device 145, or from one or more remote sources (e.g., via the communication interfaces 140). See ¶ 26-FIG. 2 illustrates an example process for generating a reservoir simulation model and estimating a time to complete a simulation. At step 200, the processor 110 can determine one or more characteristics associated with an oil or gas field. The oil or gas field can include one or more of a reservoir, a well, and a surface facility. The determined characteristics can be based on data input or selected by a user, such as through one or more input device 145. The characteristics can also be based on data stored in local or remote databases and storage mediums. The data can include, for example, physical properties, material properties, geometrical properties, geological data, fluid data, fracture data, treatment data, and any other data necessary to define one or more reservoir, wellbore, surface facilities, and the surrounding region. The data can be obtained, for example, from measurements performed using equipment or sensors at an oil or gas field drill site, from geological studies or theoretical calculations, from databases stored in local and remote storage sources, and the like.

Examiner note: Examiner consider the reservoir simulator module 132 receive the input data through one or more input device 145 for forecasting a time to complete a simulation of a reservoir model. [Corresponds to the control data applicable to said simulation period]. The data such as fluid data and any other data necessary to define one or more reservoir, wellbore, surface facilities, and the surrounding region corresponds to the flow condition data obtained through measurement.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki to include an interface for receiving a first time step and an interface for -	receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir as taught by HINKLEY in the system of Al-Turki for forecasting a time to complete the simulation of a reservoir model that would be advantageous for allocating computer resources and planning reservoir engineering analysis and activities. (See ¶ 002-003)


Regarding claim 5
Al-Turki further teaches wherein the quality criterion is not met if the quality value is greater than a predetermined value. (see fig 5 and  ¶ 98- calculating 206 a simulation error measurement for the hydrocarbon field at the time step then determining 209 whether the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance, as illustrated. If the simulation error measurement for the hydrocarbon field does not exceed a predetermined simulation run termination error tolerance 209, a method can include starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.) 

Examiner note: Under the broadest reasonable sense examiner consider higher the simulation error measurement, lower the quality value and vice-versa. Thus, the examiner consider the quality criterion is not met when the quality score exceeds a predetermined simulation run termination error tolerance. 



12.            Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of HINKLEY et al., (PUB NO: US 20180218098 A1), hereinafter HINKLEY and further in view of Germain et al., (PUB NO: US 20140351183 A1) hereinafter Germain.


Regarding claim 2
The combination of Al-Turki and HINKLEY does not teach wherein the determination of the quality value comprises a determination of a root mean square error of the selected data.
In the related field of invention, Germain teaches wherein the determination of the quality value comprises a determination of a root mean square error of the selected data. (see  ¶ 129-130- Various error metrics are generated for each candidate model based on the validation subset, such as root mean square error (RMSE), mean absolute percentage error (MAPE), and other custom metrics. Moreover, the error metrics for each candidate model may take into account data quality of the underlying data used to create and test the model. For example, consider a situation where multiple segmentation workflows take place based on varying definition schemes. The multiple segmentation workflows may result in different (though conceptually overlapping) reduced data sets, and distinct sets of candidate models may be created based each reduced data set. However, a quality metric of the data in each reduced data set may not be the same. The quality metric may be lower for reduced data sets where significant data is missing and higher 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and HINKLEY to include wherein the determination of the quality value comprises a determination of a root mean square error of the selected data as taught by Germain in the system of Al-Turki and HINKLEY  because the data may be used in the short term to make decisions regarding drilling of the particular wellbore (e.g., adjusting drilling direction, decision to change drill bit). The error metrics created for each candidate model may include contributions not only from analysis against the validation subset, but also contributions based on the quality metrics of the reduced data set from which a candidate model was built and tested.  (See ¶ 131 and see ¶ 001)


Regarding Claim 3
 The combination of Al-Turki and HINKLEY does not teach wherein the determination of the quality value comprises a determination of a mean absolute error of the selected data.
In the related field of invention, Germain teaches wherein the determination of the quality value comprises a determination of a mean absolute error of the selected data. (See ¶ 129-130 -Various error metrics are generated for each candidate model based on the validation subset, such as root mean square error (RMSE), mean absolute percentage error (MAPE), and other custom metrics. Moreover, the error metrics for each candidate model may take into account data quality of the underlying data used to create and test the model. For example, consider a situation where multiple segmentation workflows take place based on varying definition schemes. The multiple segmentation workflows may result in different (though conceptually overlapping) reduced data sets, and distinct sets of candidate models may be created based each reduced data set. However, a quality metric of the data in each reduced data set may not be the 


Regarding claim 12
The combination of Al-Turki and HINKLEY does not teach a non -transitory computer readable storage medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out the steps of claim 1 when the computer program is run by the data-processing device.
In the related field of invention, Germain teaches a non -transitory computer readable storage medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out the steps of claim 1 when the computer program is run by the data-processing device. (see fig 8 and  ¶ 137-The digitizer 838 supplies a digital form of the many sensor measurements to a computer 840 or some other form of a data processing device. see  ¶ 154- computer hardware to create a computer system and/or computer subcomponents embodying the invention, to create a computer system and/or computer subcomponents for carrying out the method of the invention, and/or to create a non-transitory computer-readable media (i.e., not a carrier wave) for storing a software program to implement the method aspects of the invention.)




13.           Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of HINKLEY et al., (PUB NO: US 20180218098 Yang et al., (PUB NO: US 20130075157 A1) hereinafter Yang.


Regarding Claim 4
The combination of Al-Turki and HINKLEY does not teach wherein the determination of the quality value comprises a determination of a mean frequency of a frequency transform of the selected data.
In the related field of invention, Yang teaches wherein the determination of the quality value comprises a determination of a mean frequency of a frequency transform of the selected data. (See ¶ 74-76 and see fig 11 -As illustrated in the figure, the digitized data 401 is transformed into Fast Fourier Transform (FFT) data 433 by a Fast Fourier Transformation 431. The FFT data 433, typically filtered by a filter (not shown) to remove some low/high frequency and/or low amplitude data points, generated from other sources, i.e. not from the bit cutting into the rocks. According to the exemplary configuration, an acoustic characteristics evaluation algorithm 441 is employed to evaluate the filtered FFT data 433 for select acoustic characteristics 413, such as, for example, mean frequency, normalized deviation of frequency, mean amplitude, normalized deviation of amplitude, apparent power.)

Examiner note: Examiner consider the filtered FFT data as the selected data and an acoustic characteristics evaluation algorithm 441 is employed to evaluate the filtered FFT data 433 for select acoustic characteristics 413, such as, for example, mean frequency.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and HINKLEY to include wherein the determination of the quality value comprises a determination of a mean frequency of a frequency transform of the selected data as taught by Yang in the system of Al-Turki and HINKLEY  because the derived acoustic characteristics 413 can be used directly for certain applications, such as lithology type identification, formation boundary determination represented by example at 422. FIG. 11 illustrates results of a laboratory experiment showing that the mean frequency and normalized deviation of frequency correlated well with different lithology types. Accordingly, a comparison of the acoustic characteristics 413 to those of a sample having known acoustic characteristics can yield a lithology identification of the rock presently encountered by the drill bit 101, real-time, during drilling operations.(See  ¶ 86)


14.           Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of HINKLEY et al., (PUB NO: US 20180218098 A1), hereinafter HINKLEY and further in view of BERGEY (PUB NO: US 20170023700 A1).


Regarding Claim 6
The combination of Al-Turki and HINKLEY does not teach 
b2. receiving a pressure and a temperature values for a bottom hole of said at least one well connected to the reservoir; 
b3. Converting the selected data based on said received pressure and temperature values; wherein the converted data is used for the determination of step d.
In the related field of invention, BERGEY teaches
b2. receiving a pressure and a temperature values for a bottom hole of said at least one well connected to the reservoir; (see  ¶ 35-38 FIG. 2 illustrates this step. To perform a bottom hole condition normalization the following input should be used: Oil rate at reference (surface) conditions Qo(t) on reference support of time information. Water rate at reference (surface) Qw(t) conditions on reference 
b3. Converting the selected data based on said received pressure and temperature values;(see ¶ 48- It is then possible to use the pressure and temperature to calculate the gas rate at reservoir condition 240 assuming a perfect gas and using Boyle's law: Gres=(Tres/Tref)*(Qgf)/Pres), where, Qgf is the free gas rate, Tres and Tref is the temperature at reservoir and reference conditions respectively and Pres is the pressure at reservoir conditions. 
wherein the converted data is used for the determination of step d. (See  ¶ 311- Step 110 may comprise a rate normalization to estimated bottom hole or reservoir conditions, so as to estimate a global (multiphase) rate at bottom hole conditions. This operation is performed only once. It may be applicable to oil, water, gas rate data (or a subset thereof). See ¶ 51 -At step 120, a normalization of additional input variables is performed and a pseudo-rate computed. This operation is performed only once. Input can be any physical quantity measured at well over time and that can be simulated by a reservoir simulator (oil/water/gas rates [or derived quantities such as gas-oil ratio, water cut, etc], water salinity, tracer concentration, oil composition, etc).)

Examiner note: Examiner consider the converted gas rate data is used for the determination of multiphase rate (quality value) at bottom hold conditions.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and HINKLEY to include b2. receiving a pressure and a temperature values for a bottom hole of said at least one well connected to the reservoir;  b3. Converting the selected data based on said received pressure and temperature values; wherein the converted data is as taught by BERGEY in the system of Al-Turki and HINKLEY in order to normalized variables of differing natures according to reservoir conditions. The weighting constant used to normalize a variable to a pseudo-rate will reflect the importance given to the considered parameter's variations compared to the rates' variations.  Thus, modelling the behavior of a subsurface hydrocarbon reservoir using history matching techniques. (See ¶ 50 and ¶ 001)


Regarding claim 10
The combination of Al-Turki and HINKLEY does not teach wherein the determination of the quality value comprises a determination of a respective quality sub-value for each of the wells, the quality value being determined, based on a weighted sum of the respective quality sub-values. 
In the related field of invention, BERGEY teaches wherein the determination of the quality value comprises a determination of a respective quality sub-value for each of the wells, the quality value being determined, based on a weighted sum of the respective quality sub-values. (See ¶ 34 - Rates are commonly provided to the simulator in terms of surface conditions; this step transforms them to reservoir conditions. Considering the usage of such reservoir condition rates (weight in the selection of time-steps), an approximated approach is totally acceptable. See also ¶ 49-the phase rates may be summed (or otherwise combined) to obtain an estimated multiphase reservoir rate QBHP(t). QBHP(t) may be estimated using the following formula:

    PNG
    media_image3.png
    98
    450
    media_image3.png
    Greyscale
                
Examiner note: Examiner consider the phase rate are the quality sub-values for each of the well and the quality value (multiphase rate) is determined by weighted sum of the phase rate.



Regarding claim 11
The combination of Al-Turki and HINKLEY does not teach wherein respective weights of the weighted sum are functions of a flow of each well during the first time step or the simulation period. 
In the related field of invention, BERGEY teaches wherein respective weights of the weighted sum are functions of a flow of each well during the first time step or the simulation period. (See ¶ 003-005- One type of subsurface model is the reservoir flow model. This aims to predict reservoir dynamics, i.e. fluid flow properties. Solver algorithms are used to minimize an objective function measuring the difference between real and simulated observations. Simulated observations are obtained by simulating historic reservoir production conditions using a flow simulator and a 3D reservoir model as input. see  ¶ 33-34- It should however be noted that the transformation to reservoir conditions is used only for the purpose of computing weights for the selection of time-steps and that the scheduling results (a rate history between irregularly spaced dates) is always expressed at surface conditions. Rates are commonly provided to the simulator in terms of surface conditions; this step transforms them to reservoir conditions. Considering the usage of such reservoir condition rates (weight in the selection of time-steps).)

Examiner note: Examiner consider the respective weights of the weight sum corresponds to the phase rate summation which are the objective functions of a fluid flow properties using flow simulator (reservoir flow model) during the simulation period. 



15.           Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of HINKLEY et al., (PUB NO: US 20180218098 A1), hereinafter HINKLEY and further in view of Ramos et al., (PAT NO: US 6016191 A)


Regarding Claim 7
The combination of Al-Turki and HINKLEY does not teach wherein the determination of the quality value comprises a binarization of at least the selected data.
In the related field of invention, Ramos teaches wherein the determination of the quality value comprises a binarization of at least the selected data. (see col 5 line 42-43 - FIG. 5d is a schematic illustration of a binarized data signal derived from the signals shown in FIGS. 5a-5c and see also col 9 line 21-25-For example, as shown in FIG. 5, the reflectance detector signal is acquired at 100 and is binarized at 102 by comparing the signal level to the gas threshold at 102. These quasi-binary values are recorded over time at 104 with the aid of a clock signal 106)
Examiner note: Examiner consider the reflectance detector signal acquired at 100 as the selected data to binarized and fig 5d is the illustration of a binarized data signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and HINKLEY to include wherein the determination of the quality value comprises a binarization of at least the selected data as taught by Ramos in the system of Al-Turki and HINKLEY since the historical binarized signal is used to calculate a time fraction (a proportional analysis of the ratio of "time high vs. total measurement time") at 108. The analysis will yield at 110 an accurate estimate of the gas holdup for the given period of time which may conveniently be represented as a simple percentage of the well fluid. Thus, it is used to measure the characteristics of fluid flowing through a well during hydrocarbon production. (See col 9 page 35-41)




Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of HINKLEY et al., (PUB NO: US 20180218098 A1), hereinafter HINKLEY and further in view of Cespedes (PUB NO: US 20150149089 A1)


Regarding claim 8
The combination of Al-Turki and HINKLEY does not teach wherein the simulation period is determined to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a. null flow condition.
In the related field of invention, Cespedes teaches wherein the simulation period is determined to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a null flow condition. (See ¶ 40 - the production time is the time when the well is producing and periods when the well is shut in are excluded from the analysis.  ¶ 67- the reservoir model data 638 of the storage repository 630 includes any data that is directly or indirectly associated with the reservoir. Reservoir model data 638 can be any data, measured or calculated, associated with a reservoir, which can include the linear flow volume)

Examiner note: Examiner consider the shut in condition as the null flow condition because of the zero production. The period of time is excluded when there the well is not producing. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and HINKLEY to include wherein the simulation period is determined to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a. null flow condition as taught by Cespedes in the system of Al-Turki and HINKLEY for the reservoir management, and more particularly to linear flow, boundaries, and determining reserves of a reservoir. Knowing the amount of these resources (also called reserves) in the subterranean formation can help a company to determine whether a field operation should be performed and, if so, what that field operation should be. (See ¶ 002-003)


Regarding claim 9 
The combination of Al-Turki and HINKLEY does not teach wherein the simulation period is split into a plurality of simulation periods to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a null, flow condition.
In the related field of invention, Cespedes teaches wherein the simulation period is split into a plurality of simulation periods to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a null, flow condition.  (See ¶ 21- The embodiments can further include determining from the LFV (linear flow) curve the time at which the well stops producing mainly from the part of the reservoir enhanced by hydraulic fractures (e.g., end of linear flow). FIG. 3A and ¶ 40- The normalized pressure values generated via Equation 1 are plotted versus actual production time. The production time is the time when the well is producing and periods when the well is shut in are excluded from the analysis. See  ¶ 108 FIG. 3A, the end of linear flow 310 can be determined from the generated normalized pressure graph when the normalized pressure curve 307 deviates from the best fit line (e.g., the linear fit line 305) using derivatives, a threshold, or both )

Examiner note: Examiner consider the shut in condition as the null flow condition because of the no production rates. As shown in fig 3A the simulation periods is divided into multiple period of times and each period shows the normalized pressure curve deviates 307 due to the end of linear flow. The period of time is excluded when there the well is not producing (e.g., end of linear flow).



Conclusion


THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.           Claims 1-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140257775 A1 Levitan
Discussing the method of operating the system to define and evaluate a model of a hydrocarbon reservoir. The estimated wellbore pressure can be compared with downhole pressure measurements to validate the reservoir model, or to provoke the user into modifying the model and repeating the evaluation of the model.
US 20110077922 A1 MONCORGE et al.,
Discussing the method for determining a time-step for simulating the reservoir, the reservoir being represented as a plurality of gridded cells and being modeled as a multi-phase system using a plurality of partial differential equations, calculating a 

16.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128   

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128